NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

CHARLES KELLY SMITH,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-2533
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed January 4, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Philip J. Federico,
Judge.

Charles Kelly Smith, pro se.


PER CURIAM.

              Affirmed. See State v. Mancino, 705 So. 2d 1379 (Fla. 1998); Hughes v.

State, 22 So. 3d 132 (Fla. 2d DCA 2009); Waiter v. State, 965 So. 2d 861 (Fla. 2d DCA

2007); Vonador v. State, 915 So. 2d 1231 (Fla. 2d DCA 2005); Pitts v. State, 832 So. 2d

260 (Fla. 2d DCA 2002); Simms v. State, 949 So. 2d 373 (Fla. 4th DCA 2007); Labadie

v. State, 840 So. 2d 332 (Fla. 5th DCA 2003).



CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.